Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SO U TH ER N DISTRIC T O F FL O R ID A

                 CASE NO.I9-8OOJO-CR-DIM ITROULEASN ATTHEW M AN

  U N ITED STATE S O F A M ER ICA

  VS.

  PH ILLIP BR AUN,etal.,

                 D efendants.

                                            /




                           FIR ST R EVISE D PR O TE CTIVE O RD ER

         THIS CAUSE having com e before the Coul'ton the United States'M otion forEntry of

  FirstRevisedProtectiveOrder(1$Order'')astoal1defendants,inordertocomplywiththeStanding
  Discovery Order,and theCourtbeing duly advised in the'
                                                       prtm ises,itishereby ORDERED and

   ADJUD GED asfollows:

         To expedite the tlow of discovery m aterial between the parties,facilitate the prom pt

   resolutionofdisputesoverconfidentiélity toprotectattorney-client,deliberativeprocess,andother

   privileges,to protecttradesecrets,proprietary businessinformation and other,sensitivefinancial'

   inform ation,to m aintain the consdentiality ofprotected health infonuation,and to ensure that

   protection is afforded only to m aterialso entitled,pursuantto the Court's authority underthe

   StandingDiscovery Order,Rule l6oftheFederalRulesofCriminalProcedure,andRule502(d)
   ofthe FederalRules ofEvidence,itis hereby OIID ERED :
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 2 of 8




                Production ofSensitiveFinancialInform ation. TheUnitedStatesmayproduce

  confidentialirltbrmation - thatincludespotentiàltradesecrets,proprietary businessinformation,

   and otherprivate and identifying information - to alldefendants,pursuantto the govem ment's

   discovery obligationsandthedefendants'discoveryrequests.

         (2)    ProductionofHealth InformationByTheUnited StatesThatM ayBeSubject
   totheHealth lnsurancePortabilityandAccountabilityActof1996CHIPAA''),Pub.L.104-
   191,and totheprovisionsof45C.F.R.j160.103,ortotheprovisioùsof4S'
                                                                  C.F.R.j164.512,
   or other privacy provisions. TheUnited Statesm ay produce certain individually identifiable

   health information (desnedashealth information thatiscolmectedto apatient'snnme,address,
   SocialSecurity numberorotheridentifying number)to the defendants,pursuantto the United
   States'discoveryobligationsand defendants'discoveryrequests. Theinform ationproduced may

   besubjecttotheHealthInsurancePortabilityandAccountabilityActof1996(ççHIPAA''),Pub.L.
   104-191,andtotheprovisionsof45C.F.R.j160.103,ortotheprovisionsof45C.F.R.j164.512,
   orotherprivacy provisions.

          (3)    Production ofdataand information stored on computers. TheUnited Stàtes
   m ay produce forensic images of data and information that was present in computers,storage

   m edia,and cellularphonesseized by theU .S.Food and Drug Administration,OfficeofCrim inal

   Investigationson February 16,2017.

         (4)    Production ofdocumentsand information from theFDA. TheUnited States
   mayproducedoctlmentsandinformationfrorritheU.S.FoodandDrugAdminiàtration(FDA).
          (5)   TheUnited Statesshallproducealloftheforegoingcategorksofdocuments,data,
   and infönnation unredacted to cotm selforthe defendants. Upon producing these documentsto
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 3 of 8



  the defendants,the United States shalldesignate them as ûûconfidential''in the maimer setfdrth

   below . Thedefendants'counsel,theifpersolmel,and othermembersofthe defense tenm,may

   usethese doctlm ents,data,and information only forpurposesofthe litigation,and may disclose

   them to non-parties to this litigation only as needed forthe litigation,and only ifthe non-party

   understandsand agreesto abideby thisOrderafterbeing inform ed by defendants'counselofthis

   Order. Such understanding and agreem entshallbe mem orialized by execution ofthe attached

   certification. Defensecounselshallkeep thesecertifcationsandbereadytoproducethem when

   requested by theCourt.

          (6)    Defendants'Accessto ConfidentialDiscovery. A defendantmay accessand
   review the confidentialdiscovery,undersupervision ofthe defense team ,or atthe defendant's

   hom e or place of business. Defendants shall not disclose any of these docum ents, data or

   intbnnation otherthan to theirdefensecounselin thismatter. Defendantsm ustreturn allcopies

   oftheconfdentialm aterialsto theircounseloncethedefendantshave completed theirreview.

          (7)    Corporate Defendants' Access to Confidential Discovery. Access to
   confidenfialdiscovery by agents of the corporations is restricted to the following authorized

   representatives who appeared on behalftheircorporation and were sworn before the Courtand

   questioned regarding the rulesforreviewing discovery:

                 a. Phillip Bratm on behalfofBlackstone Labs,LLC;

                 b:
                  . EricW akeley oilbehalfofVentech Labs,LLC.

          (8)    Thepartiesshallnotfile confidentialdocuments,data,and information with,or
   subm itthem to,the Courtor reproduce theircontents in any courtfling unlessthe docum ent or .

   filing isplaced undersealora1linfonnation thatwouldidentifythesubjectofthedocumentor

                                                  2
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 4 of 8




   sling has been rem oved. W ithin 90 days ofthe conclusion ofthis litigation before the Court,

   defensecounselshallreturn to counselfortheUnited Statesthedocum ents,data,andinformation

   designated confidentialand all copies,as wellas a1lnotes,m em oranda,summ aries,or other

   documents containing information from the designated confdential docum ents, data, and

   information,orshalldestroy documents,data,and information and a11copies,aswellasa11notes,

   m em oranda, Summ aries, Or Other documents containing inform ation from the designated

   confidentialdocum ents,data,and information - and certify in m iting to counselforthe United

   Statesthatthe samehasbeen destroyed.

          (9)    Designation of M aterial Subject to this Protective Order. To designate
   (tconfidential''m aterialcovered by thisFirstRyvised Protective Order,the United Statesshallso

   designate,on them aterialitself,in an accompanying coverletter,oron adiskettecover,by using

   thefollowing designation: GCCON FIDENTIAL -SUBJECT TO PROTECTIVE ORDEK ''

          (10) Attorney-EyesOnly. Attherequestofdefensecounsel,certaindata,specifically
   forensicimagesofparticuiarcellphones,shallbemarkedconfidentialandshallonlybereviewed
   by cotmselforthe defendantsand m embersofthe defense team . Ifdefense cotm selintendsto

   provideaccessto forensic imagesto a defendant,defensecounselmustnotprovide accessto the

   forensic imagesofcellphonesseized from thefollowing individuals:

                 a. A nthony V entrella;

                 b. A shley V entrella;and

                     D avid W insauer.
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 5 of 8



                 Data Protection. A11confidentialmaterials shallbe stored in encrypted and/or

  password protected electronicm ediaata1ltim es,including when provided by defensecounselto

   thedefendants.

          (12) Confid.
                     entialInformationinOpen Court. Theproceduresforuseofdesignated
   confidentialdocuments during any hearing orthe trialofthism attershallbe determ ined by the

   parties alzd the Courtin advance of the hearing or trial. The parties shallconsider redacting

   confidentialdocum entstoremovefnancialorpersonalidentifkrs,requestthecourttosubm itsuch
   docum entsunderseal,requestthatany exhibitbeplaced underseal,introduce summ ary evidence

   wherepracticablewhich may bem oreeasilyredacted,and assurethatal1SociélSecurity numbers

   associated with the names of individuals or financialntlmbers associated with individuals or

   entitieshave been rem oved. No party shalldisclosedesignated confidentialdocum entsin open

   Coul'twithoutpriorconsideration bythe Court.

          (13) Privilegesare M aintained. Pursuantto Rule 502(d)ofthe FederalRules of
   Evidence,thedisclostlre offorensic imagesseized by search warrantsexecuted by theU .S.Food

   and Drug Adm inistration, Office of Crim inal lnvestigations, or docum ents and information

   otherwise prepared orgenerated by the U.S.Food and Drug Adm inistration,in connection with

   the above-entitled case,does notconstitute a waiverOf the gttorney-clientprivilege,the work-

   productprotection,trade secrets,or otherapplicable privilege or protection,in the above-entitled

   case orin any other federalor state proceeding. M oreover,the production ofdocum ents and

   inform ation otherw ise prepared or generated by the U .S.Food and D rug A dm inistration does not

   constituteawaiverofthegovernment'sdeliberativeprocessprivilege. Absentleaveofthe Court,

   defendants and theircounselare prohibited from disclosing to any third party any potentially-


                                                   4
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 6 of 8



  privileged docum ent extracted from seized forensic im ages or any docum ent or inform ation

  prepared orgenerated by theU .S.Food and Drug A dm inistration thathasbeen disclosed by the

   governmentin discovery in the above-captioned case,exceptto the extentthatdefense counsel

  needs to do so forpreparation oruse attrialorany otherproceeding in litigation ofthe above-

   captioned case.

         (14) M odilicatién Permitted. Nothing in this Ordershallpreventany party from
   seeking modiication ofthisOrderorfrom objectingto discoverythatitbelievestobeotherwise
   im proper.

         (15) No W aiver. Thefailtlre to designateany materialsasprovided in paragraph 9
   shallnotconstlmteawaiverofaparty'sassertion thatthem aterialsare covered by thisOrder.
         DONE AND ORDERED in FortLauderdale,Florida,this             day ofM ay,2019.

                                                       A               AN

                                               Q
                                              ILLIA P. IM ITROULEAS
                                            UN ITED STA TES D ISTRICT JU D GE




                                               5
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 7 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                CASE NO.I9-8OOJO-CR-DIM ITRO ULEASN ATTHEW M AN

   UNITED STATES OF AM ERICA

   VS.

   1:H ILt,IP BRAU N ,
   A A R ON SIN G ER M AN
   ANTHoxvVENTRELLA,
   JA M E S Bo c cu zzl,
   D A VID w IN SAIJE R ,
   R O B ERT D IM A G G IO ,
   B lsAc x srro x E LA B srLLc ,and
   V EN TEC H LA BS,LLc,

                Defendants.
                                          /


             CERTIFICATION FOR PRODUCTION OF SENSITIVE FINANCIAL
         INFORM ATIO N.PERSONAL INFORM ATION.AND HEALTH INFORM ATION

           1,                                        ,certifythatIam (a)nattorney/consultant/
   employee(circleone)for                                 ,apartytothisproceeding,CaseNo.
   19-80030-CR-D1M lTROULEAS,and that 1 request access to confidentialdiscovery that the

   Governmentwillproduce. 1havereadtheFirstRevisedProtectiveOrder(t1Order'')andagreeto
   abidebya11ofitstenns,unlesssuch termsarerevised bytheCourt,atwhich tim etheundersigned

   agreesto be bound by the terms Ofthe Order,asrevised and entered by the Court. By signing

   below,theundersigned isnotwaivinghis/herrightto objectto orsuggestmodiûcationsto the
   O rder.
Case 9:19-cr-80030-WPD Document 146 Entered on FLSD Docket 05/07/2019 Page 8 of 8




   Ifurthercertify thatthewitnessstatementswillbeused solely forthepurposessetforth

   in the O rder.

           SIGN ED :

           N am e:

           Title:

           Em ployer:

           Employer'sAddress:

           Party Representing:            .


   Subscribed and sw orn to before m e

   this       day of             ,2019.


   M y com m ission expires on            .

   Seal:
